COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          Prentis B. Tomlinson, Jr. v. John Khoury

Appellate case number:        01-19-00183-CV

Trial court case number:      2012-61491

Trial court:                  281st District Court of Harris County


       Amicus Curiae, M. Sameer Ahmed, Trustee of the Slattery Trust, has filed an
amicus brief and requested leave to participate in oral argument in this case, which is set
for October 21, 2020. The request for leave to participate in oral argument is DENIED.


       It is so ORDERED.


Judge’s signature: /s/ Terry Adams
                    Acting individually      Acting for the Court


Date: October 13, 2020